Case 3:18-cv-00211-HLA-MCR Document 35 Filed 01/21/19 Page 1 of 2 PageID 148




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA

TERRI LIKE,                                   §
                                              §
               Plaintiff,                     §    Civil Action No. 3:18-cv-00211-HLA-MCR
                                              §
               v.                             §
                                              §
CAPITAL ONE BANK (U.S.A.), N.A.,              §
                                              §
               Defendant.                     §
                                              §
                                              §


                                 NOTICE OF SETTLEMENT

       TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

settlement. The parties anticipate filing a stipulation of dismissal of this action with prejudice

pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



                                              RESPECTFULLY SUBMITTED,

  DATED: January 21, 2019
                                             By: /s/ Amy L. Bennecoff Ginsburg
                                                 Amy L. Bennecoff Ginsburg, Esq.
                                                 Kimmel & Silverman, P.C.
                                                 30 E. Butler Avenue
                                                 Ambler, PA 19002
                                                 Tel: 215-540-8888
                                                 Fax: 215-540-8817
                                                 aginsburg@creditlaw.com

                                                  Attorney for the Plaintiff
Case 3:18-cv-00211-HLA-MCR Document 35 Filed 01/21/19 Page 2 of 2 PageID 149




                               CERTIFICATE OF SERVICE

              I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct

copy of the Notice of Settlement in the above-captioned matter, upon the following via CM/ECF

system:

                                Megan Perkins Stephens, Esq.
                                   Burr & Forman, LLP
                                  420 N 20th St Ste 3400
                                  Birmingham, AL 35203
                                Email: mstephen@burr.com
                                  Attorneys for Defendant


Dated: January 21, 2019                    By: /s/ Amy L. Bennecoff Ginsburg
                                           Amy L. Bennecoff Ginsburg, Esq.
                                           Kimmel & Silverman, P.C.
                                           30 E. Butler Avenue
                                           Ambler, PA 19002
                                           Tel: 215-540-8888
                                           Fax: 215-540-8817
                                           aginsburg@creditlaw.com
